Citation Nr: 0530609	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a cataract of the left 
eye.

Entitlement to service connection for residuals of cold 
injuries to both feet.

Entitlement to service connection for residuals of cancer of 
the right leg, claimed as secondary to dietary problems 
associated with the veteran's service-connected gastric 
resection.

Entitlement to an increased rating for a gastric resection, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision, in pertinent part, 
denied the issues currently on appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.

The Board remanded the claims for further development in 
August 2004.

The Board notes that the issue of entitlement to service 
connection for residuals of cancer of the right leg was 
previously denied in a June 1992 rating decision.  However, 
the June 1992 rating decision denied service connection on a 
direct basis.  With the current claim, the veteran has 
contended that his cancer of the right leg was secondary to a 
service-connected disability.  Accordingly, the Board is 
adjudicating the issue on a secondary basis only as the 
veteran has not filed a claim to reopen the claim on a direct 
basis.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran's left eye cataract had its origins during service or 
is related to his service-connected gastric resection.

3.  The evidence of record reasonably shows that the 
veteran's residuals of cold injuries to both feet had their 
origins during service.

4.  The evidence of record does not reasonably show that the 
veteran's residuals of cancer of the right leg are related to 
his service-connected gastric resection.

5.  The evidence of record reasonably shows that the 
veteran's gastric resection is productive of symptoms that 
more nearly approximate a severe case of postgastrectomy 
syndrome with nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.


CONCLUSIONS OF LAW

1.  A cataract of the left eye was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of cold injuries to the feet were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Residuals of cancer of the right leg are not proximately 
due to or the result of a service-connected disorder.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2005).

4.  A gastric resection is 60 percent disabling according to 
the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7308 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in September 2004, provided the veteran 
with an explanation of what evidence was to be provided by 
the veteran and what evidence the VA would attempt to obtain 
on his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He testified before 
the undersigned Veterans Law Judge at a hearing held at the 
RO in March 2004.  The Board does not know of any additional 
relevant evidence which is available that has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was not provided to the 
veteran before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the veteran had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for a Cataract of the Left Eye

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with a cataract of the left 
eye.

VA treatment notes dated from February through September 1999 
reflected treatment for a cataract in the left eye.  No 
comments were made regarding the etiology of the veteran's 
cataract.

A December 1999 VA treatment note indicated that the veteran 
was status post-macular surgery in the left eye.  A September 
2001 VA treatment note reported diagnoses of myopia, 
astigmatism, and presbyopia.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  He stated 
that his cataract was caused by his dietary problems, which 
were due to his gastric resection.  The veteran testified 
that he had not had a physician tell him his problems in his 
left eye were related to his dietary problems.

The Board remanded the claim in August 2004.  The Board noted 
at that time that VA's duty to assist the veteran had not 
been met with regard to the notice provisions under the VCAA.  
Accordingly, the RO was instructed to send the veteran 
appropriate notice regarding this claim.  No other 
development regarding this claim was requested.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of a 
cataract of the left eye.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, there is no clinical evidence of record linking the 
veteran's cataract of the left eye either to service, or to 
his service-connected gastric resection.  With regard to 
direct service connection, the Board notes that the veteran's 
service medical records do not contain comments regarding 
complaints, findings or treatment associated with a cataract 
of the left eye.  In addition, the VA treatment notes 
regarding treatment for the veteran's cataract do not comment 
on the etiology of the cataract.  In the absence of evidence 
of inservice incurrence or clinical evidence linking the 
cataract to service, service connection for a cataract of the 
left eye is denied on a direct basis.

The Board is aware that the veteran has contended that his 
cataract was a result of poor diet due to his gastric 
resection.  However, in his March 2004 testimony, he 
acknowledged that none of his physicians had offered that 
opinion.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence, nature and etiology of his 
current diagnosis are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, in the absence of any 
clinical evidence linking the veteran's cataract of the left 
eye either to service or to a service-connected disability, 
service connection for a cataract of the left eye is also 
denied on a secondary basis.

III.  Service Connection for Residuals of Cold Injuries to 
the Feet

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with cold injuries.  Service 
personnel records indicate that the veteran was a rifleman 
during World War II and was noted to have served in the 
following battles and campaigns:  Normandy; Northern France; 
and Central Germany.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  The veteran 
indicated that he first began to have problems with his feet 
when he arrived in Europe.  He stated that it was while he 
was stationed in Germany when he noted his toes had turned 
black.  He testified that an officer gave him medication for 
this problem.

The Board remanded the claim in August 2004.  The Board noted 
that the veteran's testimony regarding his inservice symptoms 
were credible and requested a VA examination.  The examiner 
was asked to offer an opinion as to whether it was as likely 
as not that the veteran's current complaints were related to 
a cold injury during service.

A May 2005 VA examination report noted that the veteran's 
claims folder and medical records were reviewed prior to the 
examination.  The diagnosis was peripheral vascular disease 
of the feet, secondary to cold injury.  The examiner noted 
that the veteran had frostbite in Germany.  He indicated that 
the physical examination revealed erythematous changes in 
both forefeet, brittle toenails, loss of hair on both legs 
and feet and faint dorsalis pedis and posterior tibial pulses 
bilaterally.  He stated it was his "medical opinion that 
these findings are consistent with cold injury."

Criteria

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Analysis

The Board notes that service medical records do not reflect 
findings, complaints or treatment pertaining to cold 
injuries.  In addition, the Board is aware that the veteran 
has not specifically alleged that his cold injuries occurred 
during combat.  However, given the time period and the nature 
of service in Europe when the veteran did report incurring 
cold injuries, the Board finds that it is reasonable to apply 
the combat presumption in this case.  The veteran 
specifically noted his feet began troubling him when he 
arrived in Europe and indicated he noticed his toes had 
turned black while in Germany.  It is noted that the 
veteran's service personnel records indicate that he 
participated in campaigns and battles in Normandy, Northern 
France and Central Germany.  Accordingly, the Board finds 
that, as the veteran's reported symptoms are consistent with 
the circumstances of service, a cold injury occurring during 
service may be presumed.  As the May 2005 VA examiner has 
stated his opinion that the veteran's current symptoms are 
consistent with residuals of cold injuries, the Board finds 
that, resolving any doubt in favor of the veteran, service 
connection for residuals of cold injuries to both feet is 
warranted at this time.

IV.  Service Connection for Residuals of Cancer of the Right 
Leg

Factual Background

An August 1986 VA treatment note reflected that the veteran 
was treated for a lesion on the right shin.  A September 1986 
treatment note reported that the veteran underwent a squamous 
cell excision on the right shin.  No comments were made 
regarding the etiology of the lesion.

A May 2003 VA examination report indicated that the claims 
folder was reviewed.  The examiner noted that the veteran was 
treated for skin cancer on the right leg.  The examiner noted 
the veteran's skin cancer was likely simple skin cancer.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  He stated 
his leg cancer was a result of his dietary problems due to 
his gastric resection.

The Board remanded the claim in August 2004.  The Board noted 
at that time that VA's duty to assist the veteran had not 
been met with regard to the notice provisions under the VCAA.  
Accordingly, the RO was instructed to send the veteran 
appropriate notice regarding this claim.  No other 
development regarding this claim was requested.

Analysis

As noted above, the issue of direct service connection for 
residuals of cancer of the right leg is not currently before 
the Board.  Rather, the issue to be decided is whether the 
veteran's residuals of cancer of the right leg are a result 
of a service-connected disability.  In this regard, the 
veteran has asserted that his cancer of the right leg was the 
result of poor diet, which was due to his gastric resection.  
However, there is no clinical evidence of record indicating 
that this is the case.  Clinical evidence of record indicates 
that the veteran was treated for skin cancer in 1986, and no 
comments regarding the etiology of his skin cancer are noted.  
The May 2003 VA examination report noted that the veteran's 
skin cancer was simple skin cancer.  The examiner did not 
offer further comments regarding the etiology of the 
veteran's skin cancer of the right leg.  As noted above, the 
veteran does not have the necessary medical knowledge to 
offer a competent opinion regarding the etiology of his 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the absence of clinical evidence linking the veteran's 
skin cancer of the right leg to a service-connected 
disability, service connection for residuals of cancer of the 
right leg is denied on a secondary basis.

V.  Increased Rating for a Gastric Resection

Factual Background

Service medical records indicate that the veteran was treated 
for a duodenal ulcer.  An April 1951 rating decision granted 
service connection for a duodenal ulcer and assigned an 
initial rating of 10 percent.  A November 1968 rating 
decision recharacterized the disorder as a sub-total gastric 
resection with small stomach syndrome and mild dumping and 
assigned a disability rating of 40 percent.

A September 1999 VA examination report noted that the veteran 
was seen for subtotal gastric resection with small stomach 
syndrome and mild dumping.  The veteran reported that he 
tended to be constipated.  He also reported occasional nausea 
and vomiting.  He stated his diet was fairly complete, but he 
avoided foods that were acidic or sweet.  He reported that he 
had gone from 106 to 126 pounds.  On examination, he was 
somewhat frail.  His abdomen was soft and nontender.  His 
bowel sounds appeared normal.

A June 2001 VA treatment note indicated that the veteran was 
being treated for chronic anemia.  A July 2001 VA treatment 
note reflected a diagnosis of iron deficient anemia.  An 
August 2001 VA treatment note reported that his anemia was 
likely secondary to his gastric resection.

An April 2002 VA treatment note indicated that recent lab 
tests were noted to be normal and the veteran was not anemic 
at that time.

A May 2003 VA examination report noted that the claims folder 
was reviewed.  The veteran complained of a constant bloating 
sensation.  He stated that certain foods made him feel worse 
and he was nauseated at times.  He denied diarrhea and 
constipation.  On examination, the veteran's abdomen was soft 
and nontender.  The examiner noted that the veteran's 
symptoms did not appear to be life altering or severe.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  He stated 
that he had occasional nausea.  The veteran reported feeling 
dizzy and sweaty while he ate.  The veteran complained of 
diarrhea and indicated that his current weight was about 114 
or 115 pounds.  The veteran testified that he was anemic.

The Board remanded the claim in August 2004 with instructions 
to schedule a VA examination.  The examiner was asked to note 
the current level of disability associated with the veteran's 
disorder.

A September 2004 VA treatment note, documenting treatment for 
a different disorder, noted that the veteran had low 
prealbumin, which was consistent with poor nutritional 
status.

An October 2004 letter from the veteran's stepdaughter noted 
that she visits the veteran one to three times per week.  She 
stated that, at that time, he weighed 102 pounds, and had a 
hard time getting good meals.  She stated he does get nausea 
after meals at times.  She also noted that the veteran 
occasionally has diarrhea or vomits.  She also reported that 
he occasionally got sweaty, and then cold and clammy after 
eating.

A May 2005 VA examination report noted that the veteran's 
claims folder and medical records were reviewed prior to the 
examination.  The veteran complained of recurrent abdominal 
bloating, nausea, vomiting and diarrhea.  He also noted he 
had problems gaining weight.  On examination, the veteran was 
noted to be frail, but in no acute distress.  His abdomen was 
scaphoid and moderately tender.  His chemistry profile was 
noted to be within normal limits.  No current weight was 
noted and no other comments regarding the severity of the 
veteran's disability were made.  The examiner noted that the 
veteran had postgastrectomy syndrome and anemia secondary to 
postgastrectomy syndrome.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Postgastrectomy syndromes are rated 60 percent disabling for 
a severe case with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  A 40 percent rating is 
appropriate for a moderate case with less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  
38 C.F.R. § 4.114, Diagnostic Code 7308.  60 percent is the 
maximum rating available under this Diagnostic Code.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a rating of 60 percent 
for the veteran's gastric resection.  VA treatment records 
reflect that the veteran has been treated for anemia, which 
has been diagnosed as secondary to his gastric resection.  
Moreover, the veteran has been described repeatedly as frail 
and the September 2004 VA treatment note indicated that the 
veteran had a low prealbumin level, which was consistent with 
poor nutrition.  The veteran has consistently complained of 
recurrent diarrhea and nausea.  Finally, the veteran's 
stepdaughter in her October 2004 statement noted that the 
veteran's weight was 102 pounds.  She indicated that she sees 
the veteran one to three times a week and has observed 
instances of nausea, diarrhea and instances where the veteran 
became cold and clammy after eating a meal.  The Board notes 
that the claim was remanded in August 2004 for a VA 
examination.  The May 2005 VA examination was not sufficient 
and did not address all the schedular criteria associated 
with the diagnostic code under which the veteran is rated.  
However, in this instance, given the veteran's age and the 
clinical evidence of record, the Board does not see the need 
to inconvenience the veteran with another remand prolonging 
the adjudication of his claim.  While the evidence described 
above does not reflect all the criteria for a 60 percent 
rating, the Board finds that, resolving all doubt in favor of 
the veteran, his current symptoms more nearly approximate the 
criteria for such rating, and a 60 percent rating for a 
gastric resection is granted.  The Board notes that 60 
percent is the maximum rating available under the applicable 
schedular criteria.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's gastric resection alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to service connection for a cataract of the left 
eye is denied.

Entitlement to service connection for residuals of cold 
injuries to both feet is granted.

Entitlement to service connection for residuals of cancer of 
the right leg, claimed as secondary to a service-connected 
gastric resection is denied.

Entitlement to an increased rating of 60 percent for a 
gastric resection is granted, subject to the laws and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


